BLODGETT, P. J.
Heard upon an appeal from a decision of the Commis*186sioner of Labor under the Workmen’s Compensation Act granting to the widow compensation at the rate of $14 a week for 300 weeks.
For appellant: Benjamin Cianeiarulo.
'For appellee: Ralph T. Barnefield.
Three dependent minor children of Luigi Di Cesare, deceased, who sustained a mortal injury while in the employ of respondent corporation, were refused a share in said award, and from this decision an appeal was taken in behalf of said dependent minors.
The question is apparently decided in the case of Ciaccia vs. Gen. Fire Extinguisher Co., 44 R. I. 109, on page 111, where Mr. Justice Vincent says:
“Upon the death of the petitioner (the widow of the deceased to whom compensation under the act has been awarded) within the compensation period, the children (dependent minors and parties to the original petition for compensation) could, under the plain terms of the statute, legally call upon the employer to make payments to them thereafter for the portion of the three hundred weeks then remaining.”
Under the decision in this ease the dependent children would have no claim in present case until the widow is deceased or remarried.
Appeal denied.